EXHIBIT 10.6

 

FIRST AMENDMENT TO STANDARD OFFER, AGREEMENT AND ESCROW

INSTRUCTIONS FOR PURCHASE OF REAL ESTATE (NON-RESIDENTIAL)

THIS FIRST AMENDMENT TO STANDARD OFFER, AGREEMENT AND ESCROW INSTRUCTION FOR
PURCHASE OF REAL ESTATE (NON-RESIDENTIAL) (this “Amendment”) is dated as of
January 13, 2020 (the “Effective Date”) and made by and between PARKVIEW
MANAGEMENT GROUP, INC. and/or an affiliated entity (“Buyer”) and SYSTRON DONNER
INERTIAL, INC.,  a Delaware corporation (“Seller”).

RECITALS

A.        Buyer and Seller are parties to that certain Standard Offer, Agreement
and Escrow Instructions for Purchase of Real Estate (Non-Residential) dated as
of December 31, 2019, as amended by that certain First Addendum to Standard
Offer, Agreement and Escrow Instructions for Purchase of Real Estate
(Non-Residential) dated as of December 31, 2019 (as amended, the “Purchase
Agreement”).

B.         Buyer and Seller desire to reduce the Purchase Price to
$13,200,000.00.

C.         Buyer and Seller desire to amend the Expected Closing Date to Monday,
February 10, 2020.

D.        Buyer desires and Seller consents to the conducting of an earthquake
study and the generation of a probable maximum loss report of the Property (the
“Earthquake Study”).

E.         Buyer and Seller desire to extend the contingency period until
January 17, 2020, for the sole purpose of the Earthquake Study and Buyer’s
review thereof.

F.         Capitalized words and phrases used in this Amendment and not
otherwise defined shall have the meaning ascribed to such terms in the Purchase
Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Buyer and Seller agree that the following provisions are hereby
added, deleted and/or modified, as applicable:

1.         Purchase Price.  Paragraph 3.1 is amended to replace each reference
to the Purchase Price of $13,400,000.00 with $13,200,000.00.

2.         Expected Closing Date.  Paragraph 1.1 is amended to replace the
Expected Closing Date with February 10, 2020.

3.         Contingency Period.  The parties hereby agree that the contingency
period shall terminate at 5:00 p.m. Pacific Time on January 17, 2020, solely to
allow Buyer to conduct the Earthquake Study. Buyer hereby waives its right to
terminate the Agreement in Section 9 of the Agreement and the Deposit is hereby
non-refundable, except to the extent that the Earthquake Study finds a probable
maximum loss of twenty percent (20%) or higher. Upon such a finding, Buyer may
terminate the Agreement on or before 5:00 p.m. Pacific Time on January 17, 2020.

 

 








4.         Effect of Amendment.  Except as modified herein, the terms and
conditions of the Purchase Agreement shall remain unmodified and continue in
full force and effect.  In the event of any conflict between the terms and
conditions of the Purchase Agreement and this Amendment, the terms and
conditions of this Amendment shall prevail.

5.         Counterparts.  This Amendment may be executed in counterparts,
including counterparts transmitted by facsimile or electronic email (via PDF),
each of which shall be deemed and original, but all of which, together, shall
constitute one Amendment.

6.         Entire Agreement.  This Amendment constitutes the entire
understanding of the parties with respect to the subject matter in this
Amendment and all prior agreements, representations, and understandings between
the parties with respect thereto, whether oral or written, are deemed null and
void, all of the foregoing having been merged into this Amendment.

7.         Governing Law.  The validity, construction, enforcement and
interpretation of this Amendment, and any claim, controversy or dispute arising
under or related to this Amendment, or the rights, duties and relationship of
the parties thereto, shall be governed by the laws of the State of California,
without regard to the principles thereof regarding conflict of laws, and any
applicable laws of the United States of America.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 



2




Buyer and Seller have executed this Amendment as of the date first written
above.

 

BUYER:

    

PARKVIEW MANAGEMENT GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Fred Afori

 

 

Name:

Fred Afori

 

 

Title:

President

 

 

 

SELLER:

 

SYSTRON DONNER INERTIAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ryan Hochgesang

 

 

Name:

Ryan Hochgesang

 

 

Title:

Secretary

 

 

